As filed with the Securities and Exchange Commission on May 8, 2008 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DRAGON’S LAIR HOLDINGS, INC. (Exact name of registrant as specified in its charter) FLORIDA (State or other jurisdiction of incorporation or organization) 2833 (Primary Standard Industrial Classification Code Number) 26-1427633 (I.R.S. Employer Identification No.) 785 N.E. 83rd Terrace, Miami, Florida33138(786)554-2771 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) MICHEL LEMOINE Chairman of the Board, Chief Executive Officer, President, Secretary and
